OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                                  AUSTIN

. .f


       Honorable S. Ii.Milwee
       County Attorney
       Floyd County
       Flo@ada, Texas
                                    Opinion No. O-7487
                                    Rer




                                                      Officer, vho has
                                                       rs Court aa such
                                                       nted secretary




                                           on8 of aourse have a ccm-


                                                         States and under
                                                         lsions of Section
                                                         hlah we quote

                 "Bo member of Goagrees, nor person holding or
            exercisingany offloe  of proflt or trust, uyler the
            United States, or either of than, or uixkerany f'or-
            eign pover, shall be eligllQe as a member of the
me. 8. R. Milwe - Pago a
Hoe. 8. H. MilVee - Pegs 3


             “Po8ltioan lmd4r olty or 8hU    Olvil uPvlao ml@
      are a& 'OfrlM8    ie 8tw.e aueB4, like offieo or j     ,
      and ar6 tmt ~publie oWiee8~.   Sm.%th-IRedatats. 0.3 2 ,
      aa 13, 501 mith-lhrd strtr. Colmt. ut. 5 B24.
      HeKialey v. City ot Chiuego, 10 1. E. 2d 649, 698, 291
Ill. App. 571."
          The Solsatin, Treiaiagrad Semi00 Aoto? 1940, aa
aaeeded, does not aretateam lmpraseaataia dd'lnik dutieo
~i~~8~0ttoth0poOitio~0r8~~~farOioarlborn2.
Rether 8u8ha peritlon is aonditiotmd upo~rnddetormia84b-~
the selaative 8e~ioedi~to~~adloerrlb#rdHlbmn~~r
the EdI8lnt8twtion of the bat. Purther, it 18 our opiaioe thet
thlm po8lticnrrrilrrto efuv7 vim it a del~tlon   of uq pm-
tuti of tam 84Wr4&n   pawa.